CLAY, Circuit Judge,
dissenting.
Because I believe that the majority opinion reaches an improper conclusion in determining that Defendant had been “committed to a mental institution” for purposes of § 922(g)(4), I respectfully dissent. Neither of Defendant’s two temporary involuntary hospitalizations, one in 1988 and another in 1998, constitute Defendant having been committed to a mental institution under Michigan law. I agree with Defendant’s arguments, supported by United States v. Hansel, 474 F.2d 1120 (8th Cir.1973) and United States v. Giardina, 861 F.2d 1334 (5th Cir.1988), to the effect that temporary or emergency detentions for treatment of mental disorders or difficulties, which do not lead to formal commitments under state law, do not constitute the kind of commitment envisioned by 18 U.S.C. § 922. Not only does the Michigan statutory scheme require that a “commitment” not occur until the probate court orders a person into hospitalization or alternative treatment, but Michigan law requires that a patient hospitalized pursuant to M.C.L. § § 330.1434, such as Defendant, must be examined by a psychiatrist within 24 hours. In the absence of the required examination, Defendant should have been released after the 24-hour period expired. Therefore, the hospitalization which the majority would utilize to satisfy the requirement that Defendant be committed to a mental institution is one which occurred in violation of Michigan law. Consequently, I would reverse the district court and order that Defendant’s motion to dismiss be granted; there then would be no need to address the sentencing issues.